                        Case 5:20-cv-00438-FB Document 2 Filed 04/20/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                   WesternDistrict
                                              __________    Districtofof__________
                                                                         Texas
                                                      San Antonio Division
                                                               )
TEXAS DEMOCRATIC PARTY, GILBERTO HINOJOSA,                     )
Chair of the Texas Democratic Party, JOSEPH DANIEL             )
CASCINO, SHANDA MARIE SANSING, and BRENDA LI GARCIA            )
                          Plaintiff(s)                         )
                                                               )
                              v.                                        Civil Action No. 5:20-cv-00438-FB
                                                               )
GREG ABBOTT, Governor of Texas; RUTH HUGHS, Texas              )
Secretary of State, DANA DEBEAUVOIR, Travis County Clerk,      )
and JACQUELYN F. CALLANEN, Bexar County Elections              )
Administrator                                                  )
                         Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Ruth Hughs
                                       Texas Secretary of State
                                       900 Congress, Suite 300
                                       Austin, Texas 78701.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Chad W. Dunn, Esq.
                                       Brazil & Dunn, LLP
                                       4407 Bee Caves Road, Suite 111
                                       Austin, Texas 78746



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                   Signature of Clerk or Deputy Clerk
                         Case 5:20-cv-00438-FB Document 2 Filed 04/20/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 5:20-cv-00438-FB

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
